DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201711221169.X filed on 11/29/2017 and PCT/CN2017/000749 submitted on 12/25/2017.
Response to Amendment
This office action is in response to the arguments submitted on 06/16/2022. It is a final action based on further search and consideration and based on the provided arguments. 
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over  Detian  et al. (CN 105136389 A), (hereinafter Detian) as mentioned in IDS submitted on 02/26/2022  in view of Correale et al. (US 20130043380 A1) (hereinafter Correale) .
Regarding Claim 1, Detian  teaches a partial-pressure mass spectrometer calibration device (Abstract, line 1-4 ), comprising: a fine adjustment valve (1)( Abstract, line 1-4, “fine-adjusting valve”, Fig 3, 1-micrometering valve), a piston pressure gauge (2) (Abstract, line 1-4, “piston pressure gauge”, page 5, Fig 3,16- Piston manometer) a sample preparation chamber (4) (Abstract , line 1-3, “sample introducing room”, Page 5, sampling hut, Fig 3, 5 )  , a plurality of high-purity gas 5cylinders ( Page 3, “multiple pure gas source”, Fig 3, 2), a  vacuum gauge (6)( Abstract, line 1-4, “ a composite vacuum gauge”), a first-stage sample inlet chamber (13)(Fig 3,  Page 5, 17-sample room), sampling chambers (Fig 3, 3), a small hole (22) (Abstract, line 1-4,”small hole”, Fig 3, aperture 11), a calibration chamber (24) (Page 5, Calibration chamber -13), a separation gauge (44) (Page 5, separate vacuum meter -20),  and air pumping systems ( Abstract , line 5-7, “ air exhaust system “( As exhaust system helps with air circulation by air pumping  so air pump is already a part of it)  Fig 3 is presenting the connection) , wherein: the sample preparation chamber (4) is connected with the piston pressure gauge (2) and the capacitive film vacuum gauge (6) ( Page 3 , “Summary of invention”, line 7-9, “Sample room is connected with source of the gas by micro metering valve, is connected with sampling hut by the first valve; Sampling hut is connected with Sample Room by the second valve, is connected with piston manometer by the 7th valve. Sample Room is connected with secondary expansion room by the 3rd valve, is connected with compound vacuum gauge by the 4th valve,”), and the sample preparation chamber (4) is also connected 10with the plurality of high-purity gas cylinders which are connected in parallel via the fine adjustment valve (1) (Page 3, “vacuum partial pressure calibrating installation of Pa magnitude, it comprises: micro metering valve, source of the gas) : a plurality of sampling chambers with different volumes  are connected in parallel between the sample preparation chamber (4) ( Page 3, “ Sample room (Fig 3, block 3) is connected with source of the gas by micro metering valve, is connected with sampling hut by the first valve”. Page 4, “Further, described Sample Room and secondary expansion room volumetric ratio (i.e. different volume ) are 10.” ) and the first-stage sample inlet chamber (13) (Fig 3, 17): a plurality of sampling chambers with different volumes are connected in parallel between the first-stage sample inlet chamber (13) and the second-stage sample inlet chamber (21): the 15second-stage sample inlet chamber (21) is sequentially connected with the small hole (22) and the calibration chamber (24) in series ( Page 5, calibration chamber -13, Fig 3): the calibration chamber (24) is connected with a to-be-calibrated partial-pressure mass spectrometer (41) and the separation gauge (44) ( Fig 3, 18- to be calibrated mass spectrometer and separation gauge 20): and the sample preparation chamber (4). the first-stage sample inlet chamber (13). the second-stage sample inlet chamber (21) and the calibration chamber (24) are connected with the air pumping 20systems (Abstract, line 5-7, “air exhaust system”, Fig 3 is presenting the connection).  
	Detian is silent with regards to a capacitive film vacuum gauge (6) a second-stage sample inlet chamber (21), the second-stage sample inlet chamber (21): the 15second-stage sample inlet chamber (21) is sequentially connected with the small hole (22) the second-stage sample inlet chamber (21) and the calibration chamber (24) are connected with the air pumping 20systems (Non-teaching part is bold).
	Correale teaches a capacitive film vacuum gauge (6) ( Para[0087], “an absolute capacitive gauge”) a second-stage sample inlet chamber (21), the second-stage sample inlet chamber (21) ( Para[0017], second transition chamber , Para[0085] –[0087]) : the 15second-stage sample inlet chamber (21) is sequentially connected with the small hole (22) the second-stage sample inlet chamber (21) (Para[0085], “626 each of which includes one or more nanoscale orifice or hole”) and the calibration chamber (24) are connected with the air pumping 20systems .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement multi stage calibration system as taught by Correale into the calibration system of Detian since the technique of Correale is applied on the calibration system. Therefore, this technique of multi-stage calibration technique would improve the system and increase the accuracy of calibration (Correale, Para [0025]- [0028]).

Regarding claim 2 the combination of Detian and Correale teaches the limitations of claim 1.
	Detian is silent with regards to wherein the air pumping systems comprise a first air pumping system, a second air pumping system and a third air pumping system.
	Correale teaches wherein the air pumping systems comprise a first air pumping system, a second air pumping system and a third air pumping system (Para [0078], “
The mass spectrometer 504 may also include a vacuum system (i.e., one or more vacuum pumps and associated plumbing) for controlling the pressure in one or more
regions within the housing.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement multiple pump as taught by Correale into the calibration system of Detian since the technique of Correale is applied on the calibration system. Therefore, this technique of multiple pump system would facilitate better and equalized pressure control around multiple areas (Correale, Para [0077]- [0078]).

Regarding claim 3 the combination of Detian and Correale teaches the limitations of claim 1.
	Detian further teaches wherein the 25fine adjustment valve (1) is an ultra-high vacuum all-metal fine adjustment valve (Page 3, “described micro metering valve is ultrahigh vacuum all-metal micro metering valve.”)

Regarding claim 6 the combination of Detian and Correale teaches the limitations of claim 1.
	Detian further teaches wherein the sample preparation chamber (4) is of a spherical structure made of SUS316L stainless steel and has a volume of 10L (Page 5, “Described sampling hut 5 (sample preparation chamber), secondary expansion room 8, Sample Room 17 are 316L stainless steel spherical structure; Sample Room and secondary expansion room volumetric ratio are 10”).
Regarding claim 12 the combination of Detian and Correale teaches the limitations of claim 1.
	Detian teaches wherein the first-stage sample inlet chamber (13) is of 20horizontal structures made of SUS316L stainless steel and have volumes of 100L (Page 5, sample room 17).
	Detian does not explicitly teaches the volume is 100L. 
	However, Detian teaches the volume to be 10L and ratio of 10 for volumetric ratio (page 3-4). It would have been obvious to one of ordinary skill in the art to implement the teaching of Detain to a different range of capacity including the 100L, as such aspect is merely a design choice commensurate with the need, use and devices design as necessitated. Moreover, no specific reason is provided in the specification to show the cruciality aspect of such volume and why it is critical, other than the fact that it is a design choice necessitated by the nature of the device use and need i.e. In light of specification it is only a design choice. 
	 Detian is silent with regards to the second-stage sample inlet chamber (21)
	Correale teaches the second-stage sample inlet chamber (21) ( Para[0017], second transition chamber , Para[0085] –[0087]) : the 15second-stage sample inlet chamber (21) is sequentially connected with the small hole (22) the second-stage sample inlet chamber (21) (Para[0085], “626 each of which includes one or more nanoscale orifice or hole”) and the calibration chamber (24) are connected with the air pumping 20systems .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement multi stage calibration system as taught by Correale into the calibration system of Detian since the technique of Correale is applied on the calibration system. Therefore, this technique of multi-stage calibration technique continues to improve the system and increase the accuracy of calibration (Correale, Para [0025]- [0028]).
Regarding claim 13 the combination of Detian and Correale teaches the limitations of claim 1.
	Detian teaches wherein the attenuation ratio of the small hole (22) is 1/1000 (Page 5).
	Detian is silent with regards to   wherein the attenuation ratio of the small hole (22) is 1/100000 (Non-teaching part bold).
	Correale teaches wherein the attenuation ratio of the small hole (22) is 1/100000 (Para [0085], “Nano-membrane”. As the hole has Nano membrane it means the opening is 1/1000000000 i.e. attenuation is 1/1000000000. So, this attenuation is small enough to cover the claimed attenuation already. In light of specification no specific critical reasoning is provided for the specific number of attenuations which is 1/100000. So, the examiner interpreted it as a very small number. As attenuation is critical and Nano level attenuation even better than claimed level this has been used).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Nano hole as taught by Correale into the calibration system of Detian since the technique of Correale is applied on the calibration system. Therefore, this technique of very fine such as Nano hole helps with fine attenuation and particle control (Correale, Para [0086]- [0088]).

Regarding claim 14 the combination of Detian and Correale teaches the limitations of claim 13.
	Detian further teaches wherein the calibration chamber (24) is of a double-ball chamber structure made (Fig 3, calibration chamber is 13 presented by double ball) of SUS316L stainless steel, 25and has an ultimate vacuum degree of less than 10-9Pa (Page 3, line 1-10. Page 4, “extending the calibration lower limit of mass spectrometers for partial pressure, solving 10-9the calibration”)
Regarding claim 15 the combination of Detian and Correale teaches the limitations of claim 14.
	Detian is silent with regards to wherein the measurement lower limit of the separation gauge (44) is 10-10Pa. 
	Correale teaches wherein the measurement lower limit of the separation gauge (44) is 10-10Pa (Para [0003], pressure between 10-2 and 10-6 Pa or lower (i.e. 10-10pa)). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement 10-10pa pressure limit as taught by Correale into the calibration system of Detian since the technique of Correale is applied on the calibration system. Therefore, this low-level pressure limit increases the calibration accuracy (Correale, Para [0003]- [0004]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over  Detian    in view of Correale et al. (US 20130043380 A1) (hereinafter Correale) and further in view of Johnson et al (“The Piston Gage as a Precise Pressure Measuring
Instrument”, Transactions of the ASME, Volume 75, Number 3, April 1953, pp 301-310) (hereinafter Johnson) .
Regarding claim 4 the combination of Detian and Correale teaches the limitations of claim 1.
	The combination is silent with regards to wherein the measurement accuracy of the piston pressure gauge (2) is 0.0015% of a reading.
	Johnson teaches wherein the measurement accuracy of the piston pressure gauge (2) is 0.0015% of a reading (Abstract, “A check list of errors inherent to piston gages is presented. These errors are to be considered when instruments are used to accuracies better than 1/2 of 1 per cent (“better than” means any number lower than ½ to 1 percent which covers the claimed percentage. When the phrase says “better than” and does not place any lower limit then it can be better than ½ or 0.5%. As the claim is discussing about error so anything smaller number will be termed as “better” when we discuss about error. So better than 0.5% can be as low as 0.0015% and even lower as there is no lower bound in the prior art. Also, Page 304 presents some low percentage levels. In light of specification there is no evidence is provided showing why this specific percentage of 0.0015% is important or critical. So, the examiner is considering it as a smaller number which would facilitate the result having less error).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the measurement accuracy of the piston pressure gauge (2) is 0.0015% of a reading as taught by Johnson into the pressure measurement of Detian as modified by Correale since the technique of Johnson is applied on the pressure measurement. Therefore, this low accuracy will facilitate better calibration and reliable measurement (Johnson, Page 301-302).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over  Detian    in view of Correale et al. (US 20130043380 A1) (hereinafter Correale) and further in view of  Lesker ( "Manual SS ALL-metal Angle Valves (CF  flanged), July 2011
) (hereinafter Lesker) .
Regarding claim 5 the combination of Detian and Correale teaches the limitations of claim 1.
	Detian further teaches wherein valves are arranged on pipelines connected between the adjacent components (Page 4, line 9, “extracts the gas in vacuum partial pressure calibrating installation and in pipeline, and closes micro metering valve, the first valve, the second valve, the 3rd valve, the 4th valve, the 5th valve, the 6th valve, the 7th valve and the 8th valve”), and the valves are 30all ultra-high vacuum all-metal valves. (Page 4, “Further, described eight valves are ultrahigh vacuum all-metal ball valve.”).
	Detian is silent with regards to all-metal angle valves.
	Lesker teaches all-metal angle valves (page 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement all-metal angle valves as taught by Lesker into the valves of Detian as modified by Correale since the technique of Lesker is applied on the valves. Therefore, this all metal angle valve would facilitate proper efficient control and extended lifetime (Lesker, additional features).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over  Detian    in view of Correale et al. (US 20130043380 A1) (hereinafter Correale) and further in view of  Capacitor_manometer ( "Pressure measurement technical notes, October 2015) (hereinafter Capacitor_manometer) .
Regarding claim 7 the combination of Detian and Correale teaches the limitations of claim 1.
	The combination is silent with regards to wherein the measurement range of the capacitive film vacuum gauge (6) is 10-2Pa to 1O5Pa, and the measurement accuracy is 0.08% of a reading.
	Capacitor_manometer teaches wherein the measurement range of the capacitive film vacuum gauge (6) is 10-2Pa to 1O5Pa, and the measurement accuracy is 0.08% of a reading (Page 1, 0.08% available from high accuracy products).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the measurement range of the capacitive film vacuum gauge (6) is 10-2Pa to 1O5Pa, and the measurement accuracy is 0.08% of a reading as taught by Capacitor_manometer into the valves of Detian as modified by Correale since the technique of Capacitor_manometer is applied on the vacuum gauge. Therefore, this specific accuracy level ensures better quality measurement and reliable result.

Claim 8-11 is rejected under 35 U.S.C. 103 as being unpatentable over  Detian in view of Correale and further in view of Rafferty et al. (US 9299545 B2) (hereinafter Rafferty) 
Regarding claim 8 the combination of Detian and Correale, teaches the limitations of claim 1.
	The combination is silent with regards to wherein three 5sampling chambers are connected in parallel between the sample preparation chamber (4) and the first-stage sample inlet chamber (13) (Non-teaching part in bold).
	Rafferty teaches wherein three 5sampling chambers are connected in parallel between the sample preparation chamber (4) and the first-stage sample inlet chamber (13) (COL 6, line 1-7, “disclosed in FIG. 7, the system may include a flat or round array 702 of calibrant chambers 202 (showing three in Fig 3) coupled in parallel or series,).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein three 5sampling chambers are connected in parallel between the sample preparation chamber (4) and the first-stage sample inlet chamber as taught by Raffety into the chambers of Detian as modified by Correale since the technique of Raffety is applied on the chambers. Therefore, this multiple chamber technique would facilitate multiple calibrant chemicals and ensure flow of matrix gas (Raffety, COL 6, line 1-15).

Regarding claim 9 the combination of Detian and Correale, teaches the limitations of claim 1.
	The combination is silent with regards to wherein three 5sampling chambers are connected in parallel between the first-stage sample inlet chamber (21) and the second-stage sample inlet chamber (21) (Non-teaching part in bold).
	Rafferty teaches wherein three 5sampling chambers are connected in parallel between the first-stage sample inlet chamber (21) and the second-stage sample inlet chamber (13) (COL 6, line 1-7, “disclosed in FIG. 7, the system may include a flat or round array 702 of calibrant chambers 202 (showing three in Fig 3) coupled in parallel or series,).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein three 5sampling chambers are connected in parallel between the and the first-stage sample inlet chamber (21) and the second-stage sample inlet chamber as taught by Raffety into the chambers of Detian as modified by Correale since the technique of Raffety is applied on the chambers. Therefore, this multiple chamber technique would facilitate multiple calibrant chemicals and ensure flow of matrix gas (Raffety, COL 6, line 1-15).

Regarding claim 10 the combination of Detian, Correale and Rafferty teaches the limitations of claim 8.
	Detian further teaches the sampling chambers connected in parallel between the sample preparation chamber (4) and the first-stage sample inlet chamber (13) are of spherical structures made of SUS316L stainless steel and have volumes of 1L, 0.L and 0.01L, respectively (Page 3, “Further, described sample room is stainless steel spherical structure, and volume is 10L.” Also, page 4, “Further, described Sample Room and secondary expansion room volumetric ratio are 10 (i.e. Further, described sample Room and secondary expansion room volumetric ratio are 10. As it is volumetric ratio of multiple of 10 so it can be 10 x 1/10=1L, 10 x1/100=0/1L, 10 x 1/100 =0.01L)
	The combination is silent with regards to wherein three 5sampling chambers (Non-teaching part in bold).
	Rafferty teaches wherein three 5sampling chambers (13) (COL 6, line 1-7, “disclosed in FIG. 7, the system may include a flat or round array 702 of calibrant chambers 202 (showing three in Fig 3) coupled in parallel or series,).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein three 5sampling chambers as taught by Raffety into the chambers of Detian as modified by Correale since the technique of Raffety is applied on the chambers. Therefore, this multiple chamber technique would facilitate multiple calibrant chemicals and ensure flow of matrix gas (Raffety, COL 6, line 1-15).

Regarding claim 11 the combination of Detian, Correale and Rafferty teaches the limitations of claim 9.
	Detian as modified by Correale further teaches the sampling chambers connected in parallel between the first-stage sample inlet chamber (13) and second sampling inlet chamber are of spherical structures made of SUS316L stainless steel and have volumes of 1L, 0.L and 0.01L, respectively (Page 3, “Further, described sample room is stainless steel spherical structure, and volume is 10L.” Also, page 4, “Further, described Sample Room and secondary expansion room volumetric ratio are 10 (i.e. Further, described sample Room and secondary expansion room volumetric ratio are 10. As it is volumetric ratio of multiple of 10 so it can be 10 x 1/10=1L, 10 x1/100=0/1L, 10 x 1/100 =0.01L)
	The combination is silent with regards to wherein three 5sampling chambers (Non-teaching part in bold).
	Rafferty teaches wherein three 5sampling chambers (13) (COL 6, line 1-7, “disclosed in FIG. 7, the system may include a flat or round array 702 of calibrant chambers 202 (showing three in Fig 3) coupled in parallel or series,).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein three 5sampling chambers as taught by Raffety into the chambers of Detian as modified by Correale since the technique of Raffety is applied on the chambers. Therefore, this multiple chamber technique would facilitate multiple calibrant chemicals and ensure flow of matrix gas (Raffety, COL 6, line 1-15).
Response to Arguments
Applicant's arguments filed on 06/16/2022 have been fully considered
With regards to remarks about “Claim rejection 103” are not persuasive. Examiner respectfully disagree for following reasons:
	Applicant argues – “Detian at least does not disclose the following elements of claim 1 (also referred to as “distinguishing technical features" herein):
a plurality of sampling chambers with different volumes are connected in parallel between the sample preparation chamber (4) and the first-stage sample inlet chamber (13); a plurality of sampling chambers with different volumes are connected in parallel between the first-stage sample inlet chamber (13) and the second-stage sample inlet chamber (21);”
Examiner respectively disagree for following reasons:
The prior art of Detian clearly teaches - a plurality of sampling chambers with different volumes are connected in parallel between the sample preparation chamber (4) (Page 3, “Sample room (Fig 3, block 3) is connected with source of the gas by micro metering valve, is connected with sampling hut by the first valve”. Page 4, “Further, described Sample Room and secondary expansion room volumetric ratio (i.e. different volume) are 10.”) and the first-stage sample inlet chamber (13) (Fig 3, 17): a plurality of sampling chambers with different volumes are connected in parallel between the first-stage sample inlet chamber (13) and the second-stage sample inlet chamber (21): the 15second-stage sample inlet chamber (21).
Appropriate citations are showed above.
Applicant further argues – “Correale does not disclose the above distinguishing technical features: a plurality of paths connected in parallel are disposed between the sample preparation chamber and the first-stage sample inlet chamber, and between the first-stage sample inlet chamber and the second-stage sample inlet chamber and sampling chambers with different volumes are disposed on each path. Therefore, a plurality of paths exist between the sample preparation chamber and the second-stage sample inlet chamber and different paths can be selected according to the actually needed calibrated partial-pressure range.”
Examiner respectively disagree for following reasons:
The art of Correarle is combine to teach the capacitive film vacuum gauge. Deitan already teaches the inlet chambers and their connections. Both prior art are based on mass spectrometer and its operation. Thus, it is obvious to combine them to introduce the multi stage calibration as taught by Correarle to Deitan to improve overall calibration and make it more efficient. 
	
Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Rafferty et al. (US 9,299,545 B2)- This art teaches Systems and methods are disclosed for calibrating mass spectrometers. In accordance with one implementation, a system comprises a calibrant chamber within a housing of a mass spectrometer. The system also comprises a permeation tube enclosed within the calibrant chamber, wherein the tube contains a calibrant chemical that continuously outgasses the calibrant chemical.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA. SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        9/1/2022